EXHIBIT 10.2

ADVANCED DRAINAGE SYSTEMS, INC.

Second Amendment to Amended and Restated Executive Employment Agreement

August 14, 2017

 

This Second Amendment to Amended and Restated Executive Employment Agreement
(this “Amendment”) is entered into effective as of the date set forth above (the
“Effective Date”) by and between ADVANCED DRAINAGE SYSTEMS, INC., a Delaware
corporation (the “Company”), and Joseph A. Chlapaty (the “Executive”).

Background

A.

Effective as of June 20, 2014, the Company and the Executive entered into that
certain Amended and Restated Executive Employment Agreement (as amended, the
“Agreement”); and

B.

The Company and the Executive desire to amend the Agreement to reflect the
Executive’s retirement date and transition.

Statement of Agreement

In consideration of the promises and mutual covenants and agreements contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as set forth below.

Section 1.Definitions. Capitalized terms used herein without definition have the
meanings ascribed to such terms in the Agreement. The term “Agreement”, as used
in the Agreement, shall, unless otherwise specified or unless the context
otherwise requires, mean the Agreement and this Amendment, together, it being
the intent of the Company and the Executive that each of the foregoing be
applied and construed as a single instrument.

Section 2.Amendment. The Agreement is hereby amended as follows:

(a)the Employment Period shall continue through and terminate as of the close of
business on September 1, 2017;

(b)September 1, 2017 shall be the Employment Termination Date;

(c)the Executive’s employment with the Company and the Agreement shall be deemed
to have terminated pursuant to Section 9(e), including for purposes of
Section 10(a) and Section 10(d);

(d)the definition of “Accrued Bonus” is hereby amended by deleting “three
hundred sixty-five (365)” and replacing it with “one hundred fifty-four (154)”;

(e)the definition of “Severance Payment Period” is hereby amended by deleting
“twenty-four (24)” and replacing it with “twenty-eight (28)”; and

1

 

--------------------------------------------------------------------------------

 

(f)Exhibit A is hereby amended and restated to read in its entirety as set forth
on Exhibit A attached hereto.

Section 3.Ratification and Reaffirmation of the Agreement. The Company and the
Executive hereby ratify and reaffirm all of the terms and conditions of the
Agreement, which, as amended and supplemented by this Amendment, shall remain in
full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have executed multiple
counterparts of this Amendment effective as of the Effective Date.

ADVANCED DRAINAGE SYSTEMS, INC.

By: /s/ Kevin C. Talley/s/ Joseph A. Chlapaty

Name: Kevin C. TalleyJoseph A. Chlapaty

Title: EVP & CAO

 

2

 

--------------------------------------------------------------------------------

 

Exhibit A

Release

This Release (this “Release”) is entered into by JOSEPH A. CHLAPATY (the
“Executive”) in favor of ADVANCED DRAINAGE SYSTEMS, INC., a Delaware corporation
(the “Company”) and the other Releasees set forth below.

Background

A.

The Executive has been employed by the Company pursuant to the Amended and
Restated Executive Employment Agreement between the Executive and the Company
dated as of June 20, 2014 (as amended, the “Employment Agreement”);

B.

The Executive’s employment with the Company and the Employment Agreement have
terminated, or are being terminated in connection with the execution and
delivery of this Release, pursuant to Section 9(e) of the Employment Agreement
and the Executive has attained or will on or before the Employment Termination
Date attain the age of sixty-eight (68) years; and

C.

Section 10(d) of the Employment Agreement conditions the right of the Executive
to receive the applicable termination/severance payments provided for in
subsections (I), (III) and (IV) of Section 10(a)(ii) of the Employment Agreement
with respect to such termination (the “Severance”) on the Executive’s execution
and delivery to the Company of this Release.

Statement of Agreement

In consideration of, and as a condition to, the Executive’s right to receive the
Severance, the Executive agrees as set forth below.

Section 1.Definitions. Capitalized terms used herein without definition have the
meanings ascribed to such terms in the Employment Agreement.

Section 2.Release of Claims. The Executive, on behalf of himself and his heirs,
executors, administrators, successors and assigns, forever releases (a) the
Company, (b) each of the affiliates of the Company, (c) each of the current and
former officers and directors (and individuals in other equivalent positions) of
the Company and/or any affiliate of the Company and (d) each of the employees,
attorneys, agents and insurers of the Company and/or any affiliate of the
Company (collectively, “Releasees”) from all claims relating to (i) the
Executive’s employment with the Company and/or the termination of such
employment, (ii) the Employment Agreement and/or the termination of the
Employment Agreement and/or (iii) the Executive’s status as, or relationship or
dealings with any Releasee in the Executive’s capacity as, a stockholder,
officer or director (or in other equivalent positions) of the Company or any of
its affiliates arising in whole or in part from events occurring prior to the
Employment Termination Date that the Executive now has or may have or that the
Executive may hereafter have of any nature whatsoever, be they common law or
statutory, legal or equitable, in contract or tort (each such claim, a “Released
Claim”), including but not limited to claims under the internal policies and
procedures of the Company or any of its affiliates, the Age Discrimination in
Employment Act, as amended, and the Family Medical Leave Act, as amended. The
Executive hereby waives all rights

A-1

 

--------------------------------------------------------------------------------

 

to assert a claim for relief available under the Age Discrimination in
Employment Act, as amended, and other applicable laws, including but not limited
to relief in the form of attorney fees, damages, reinstatement, back pay, or
injunctive relief. The Executive further covenants not to bring suit or
otherwise institute legal proceedings against any of the Releasees for any
Released Claim. Notwithstanding the foregoing, the terms of this Release shall
not extend to: (A) the Executive’s post-termination rights under Section 7,
Section 10(a) or Section 10(b) of the Employment Agreement, (B) the Executive’s
post-termination rights under the Benefit Plans and/or Equity Incentive Plans
(or related award agreements) referenced in Section 10(b) of the Employment
Agreement, (C) the Executive’s post-termination rights to participate in the
Company’s medical and dental plans pursuant to COBRA, (D) the Executive’s rights
to receive indemnification and advancement of expenses for actions or omissions
occurring prior to the Employment Termination Date including under the
Indemnification Agreement, or (E) the Executive’s rights under that certain
Registration Rights Agreement dated as of July 30, 2014 by and among the
Company, the Executive and certain other parties thereto.  

The Executive understands that nothing in this Release limits the Executive’s
ability to (1) file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government Agency”)
or (2) communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. However, the Executive does forever release the Executive’s right to
recover or receive from any Releasee any personal relief, monetary damages,
attorneys’ fees, back pay, reinstatement or injunctive relief, with the
exception of any whistleblower awards or incentives that may be available for
information provided to the Department of Justice, the Securities and Exchange
Commission, Congress, or any federal Inspector General.

Section 3.Review of Release by Executive.

(a)The Executive has been advised to consult with an attorney before executing
this Release.

(b)The Executive has been given at least 21 calendar days after receipt of this
Release (the “Consideration Period”), if he so desires, to consider this Release
before signing it. If the Executive signs this Release, the date on which he
signs this Release will be the “Execution Date.” If not signed by the Executive
and returned to the Company so that it is received no later than the end of the
Consideration Period, this Release will not be valid. In the event the Executive
executes and returns this Release prior to the end of the Consideration Period,
he acknowledges that his decision to do so was voluntary and that he had the
opportunity to consider this Release for the entire Consideration Period.

(c)The Company and the Executive agree that this Release will not become
effective until 7 calendar days after the Execution Date and that the Executive
may, within 7 calendar days after the Execution Date, revoke this Release in its
entirety by written notice to the Company. If written notice of revocation is
not received by the Company by

A-2

 

--------------------------------------------------------------------------------

 

the 8th calendar day after the execution of this Release by the Executive, this
Release will become effective and enforceable on that day.

Section 4.Miscellaneous. This Release shall be governed and construed in
accordance with the laws of the State of Ohio, without regard to conflict of law
provisions. This Agreement shall bind the respective heirs, executors,
administrators, successors and assigns of the Executive.

The Executive represents and agrees that he has fully read and understands the
meaning of this Release, has had the opportunity to consult with legal counsel
of his choosing, and is voluntarily entering into this Release with the
intention of giving up all claims against the Company and other Releasees.

IN WITNESS WHEREOF, the Executive has executed this Release on the Execution
Date set forth below.

 

 

Executive:

 

 

Name: Joseph A. Chlapaty

Execution Date:

 

A-3

 